IN THE SUPREME COURT OF THE STATE OF NEVADA


                      JAQUAN GAMBOA,                                          No. 84139
                      Petitioner,
                      vs.
                      THE EIGHTH JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,
                                                                             FILE
                      IN AND FOR THE COUNTY OF
                      CLARK; AND THE HONORABLE
                      ERIKA D. BALLOU, DISTRICT JUDGE,
                      Respondents,
                      and
                      THE STATE OF NEVADA,
                      Real Party in Interest.

                                            ORDER DENYING PETITION
                                  This petition for a writ of mandamus seeks an order directing
                      the district court to set reasonable bail. We conclude that extraordinary
                      relief is not warranted because petitioner has not met his substantial
                      burden of demonstrating a clear legal right to the relief requested. NRS
                      34.160; Walker v. Second Judicial Dist. Court, 136 Nev. 678, 680-81, 476
                      P.3d 1194, 1196-97 (2020) (recognizing the petitioner's substantial burden
                      to demonstrate a clear legal right to a particular course of action where the
                      court is entrusted with discretion on the issue); Poulos v. Eighth Judicial
                      Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982) (recognizing that
                      it is within this court's discretion whether to issue a writ of mandamus);
                      Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637
                      P.2d 534, 536 (1981) (recognizing that a writ of mandamus is available to
                      compel the performance of an action which the law requires as a duty
                      resulting from an office, trust, or station or to control an arbitrary or
                      capricious exercise of discretion). Here, the district court conducted a
                      hearing on petitioner's motion to set reasonable bail and entered written
SUPREME COURT
        OF
     NEvADA


(0) 1947A    446Plo
                                                                                 Z2-osS-0.3
findings addressing the relevant statutory factors.   Valdez-Jimenez v.
Eighth Judicial Dist. Court, 136 Nev. 155, 164-66, 460 P.3d 976, 986-87
(2020). Accordingly, we
           ORDER the petition DENIED.'




      Ai4G4i1             , J.                                   Sr.J.
Stiglich




cc:   Hon. Erika D. Ballou, District Judge
      The Law Firm of C. Benjamin Scroggins, Esq.
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      'The Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.


                                   2